DETAILED ACTION
Status of the Claims
	Claims 1-2, 4, 6-7, 9-19 and 35 are pending in this application. Claim 35 remains withdrawn. Claims 1-2, 4, 6-7, 9-19 are under review. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/US2018/048454 filed on 08/29/2018, claims priority from the provisional application #62552848 filed on 08/31/2017. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
Rejections Maintained 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2, 4, 6-7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Colleen Cutcliffe et al (US 20160271189 A1, publication date: 09/22/2016, previously cited) (Hereinafter Cutcliffe).
Regarding claims 1-2, 6, and 18, Cutcliffe teaches “a method of treating a skin disorder in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a population of isolated and purified microorganisms” (claim 1) “wherein said treating results in an altered microbiome in said subject” (claim 7) “wherein said population of isolated and purified microorganisms comprises a microorganism with a rRNA sequence comprising at least about 85% sequence identity to a rRNA sequence of a microorganism selected from the group consisting of” Bifidobacterium adolescentis, Bifidobacterium bifidum, Bifidobacterium infantis, Bifidobacterium longum, Clostridium acetobutyllicum, Clostridium aminophilum, Clostridium beijerinckii, Clostridium butyricum, Clostridium colinum, Clostridium coccoides, Clostridium indolis, Clostridium nexile, Clostridium Orbiscindens, Clostridium propionicum, Clostridium Xylanolyticum, Ruminococcus flavefaciens, Ruminococcus gnavus, Ruminococcus obeum (claim 36). Cutcliffe also teaches “wherein the pharmaceutical composition further comprises a prebiotic” (claim 18) “wherein said prebiotic is selected from the group consisting of complex carbohydrate, complex sugar, resistant dextrin, resistant starch, amino acid, peptide, nutritional compound, biotin, polydextrose, oligosaccharide, polysaccharide, fructooligosaccharide (FOS), fructan, soluble fiber, insoluble fiber, fiber, starch, galactooligosaccharides (GOS), inulin, lignin, psyllium, chitin, chitosan, gums, high amylose cornstarch (HAS), cellulose, B-glucan, hemi-cellulose, lactulose, mannooligosaccharide, mannan oligosaccharide (MOS), oligofructose-enriched inulin, oligofructose, oligodextrose, tagatose, trans-galactooligosaccharide, pectin, resistant starch, and Xylooligosaccharide (XOS), and any combination thereof” (claim 38). Cutcliffe also teaches Roseburia faeccis, Roseburia intestinalis and Roseburia inulinivorans (claim 36) in addition to other microorganisms such as “Bifidobacterium adolescentis” in combination. Regarding the instant limitation of “further comprising the step of administering a second bacteria”, it is interpreted such that when both first and second bacteria are administered, such as provided by Cutcliffe, both steps of bacteria administration limitations are considered to be met. 
Regarding claims 7 and 9, Cutcliffe teaches oral administration via pill with enteric coating or capsule of a composition comprising inulin and Akkermansia muciniphila, Bifidobacterium adolescentis, Bifidobacterium infantis, Bifidobacterium longum, Clostridium beijerinckii, Clostridium butyricum, Clostridium indolis, and Eubacterium hallii  (example 9, para 462). 
Regarding claims 10-11, Cutcliffe teaches “formulations provided herein can include those suitable for” “rectal, suppository” administration (para 347). 
	Regarding claim 12, Cutcliffe teaches “The terms “subject,” “individual,” “host,” and
“patient can be used interchangeably herein and refer to any animal subject, including: humans” (para 78). 
Regarding claim 13, Cutcliffe teaches “The method of claim 1, wherein the population of isolated and purified microorganisms comprises a microorganism that increases butyrate production in the subject” (claim 40). 
Regarding claim 14, Cutcliffe teaches “Following treatment, the subjects has a restored gut microbiome. the subjects symptoms associated with the skin disorder are completely treated” (example 9, para 462).
Regarding claim 15, Cutcliffe teaches other “microbiome-related health conditions and diseases for which microbiome therapeutics and diagnostics can be used” comprising “type 2 diabetes”, “inflammatory bowel disease”, “metabolism”, “obesity” and “colorectal cancer” (para 52, para 139). 
	Regarding claims 16-17, these claims are anticipated simply because Clostridium seq 176 and sequence 100 are optional in independent claim 1 thus do not need to be met. Regardless, it is being pointed out that instant SEQ ID NO:1 has 95.26% identity to SEQ ID 8 of Cutcliffe (please see evidentiary reference).  
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Cutcliffe and achieve the instant invention. Even though Cutcliffe embodiments do not meet all of the instant claim limitations, the specification of Cutcliffe provides the teachings that motivate one to modify the embodiments according to its teachings. For example, even though the embodiments are primarily focus on oral compositions for skin related diseases, the specification provides teaches that cover other formulations, routes of administration and diseases. 

Claims 1-2 and 6-7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geoffrey A. von Maltzahn et al (US 20160213702 A1, publication date: 07/28/2016, previously cited) (Hereinafter Maltzahn). 
Regarding claims 1-2, 6, and 13, Maltzahn teaches a method of treating a subject with therapeutics in an effective amount may modulate the production of one or more microbial metabolites wherein the modulation leads to an increase in butyric acid (para 417) and also wherein the therapeutic is capable of altering the composition of gastrointestinal microbiota to a composition higher or lower in specific bacterial taxa (para 404). Maltzahn teaches its formulation to comprise corn fiber (corn product) (para 280), inulin (para 281), corn starch and/or potato starch (para 314). Maltzahn also teaches the composition to comprise “a probiotic bacterium or preparation thereof, e.g., derived from bacterial cultures” (para 283) comprising “Clostridium”, “Roseburia”, “Bifidobacterum species” such as “B. adolencentis” (para 284) and other beneficial bacteria such as “Eubacterium rectal” (para 286). Maltzahn also teaches “the pharmaceutical compositions and medical foods and dietary supplements comprising glycan therapeutic preparations further comprise a second therapeutic agent or preparation thereof” (para 290) and “The glycan therapeutic preparations described herein, other therapeutically active agents, prebiotic substances, micronutrients and probiotics may be comingled or mixed in a single pharmaceutical composition or medical food or dietary supplement. In other embodiments, they may be contained in separate containers (and/or in various suitable unit dosage forms) but packaged together in one or more kits. In some embodiments, the preparations or compositions are not packaged or placed together. A physician may then administer the preparations or compositions together, e.g. prior to, concomitant with, or after one another” (para 291). Thus, Maltzahn teaches two separate administrations of 2 different bacteria such as B. adolencentis and Roseburia. 
Regarding claim 7, Maltzahn teaches the composition to be a capsule formulation (para 330) and also to be encapsulated in a pH-responsive coating (para 332). 
Regarding claim 9, Maltzahn teaches the compositions to be formulated for oral delivery (para 59). 
Regarding claims 10-11. Maltzahn teaches the administration to include “rectal administration (including enema, suppository, or colonoscopy)”. (para 313). 
Regarding claim 12, Maltzahn teaches human subject (para 3, para 305). 
	Regarding claims 14-15 and 18, Maltzahn teaches as discussed above and also teaches treatment of inflammatory diseases such as “inflammatory bowel disease”, “cancer”, “graft versus host disease” (para 480), “obesity”, “type II diabetes” and “metabolic syndrome” (para 487). 
	Regarding claims 16-17, these claims are anticipated simply because Clostridium seq 176 and sequence 100 are optional in independent claim 1 thus do not need to be met.

Claims 4 and 19 in addition to claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Geoffrey A. von Maltzahn et al (US 20160213702 A1, publication date: 07/28/2016, previously cited) (Hereinafter Maltzahn) and David Berry et al (US 20160143961 A1, publication date: 05/26/2016, previously cited) (Hereinafter Berry). 
Regarding claims 1 and 18, Maltzahn teaches as discussed above. 
Regarding claim 4, Maltzahn teaches the genus Roseburia as discussed above but doesn’t specifically recite “Roseburia faecis, Roseburia intestinalis, and Roseburia inulinivorans”. 
Regarding claim 19, Maltzahn teaches the genus Bifidobacterium as discussed above but doesn’t specifically recite “Bifidobacterium faecale”. 
Regarding claims 4 and 19, Berry teaches “Probiotic compositions containing non-pathogenic microbial entities, e.g., bacterial or fungal entities, are described herein. The probiotic compositions may optionally contain or be used in conjunction with one or more prebiotics. Uses of the probiotic compositions to treat or prevent transplant disorders, e.g., graft-Versus-host disease (GVHD)” (abstract) wherein the compositions comprise Roseburia intestinalis, Roseburia inulinivorans (para 51, para 206, para 212). Berry specifically teaches Roseburia intestinalis as a “microbe capable of producing butyrate in a mammalian subject” (para 523). Berry also teaches Bifidobacterium faecale (para 51, para 208, para 536, table 1b). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Maltzhan and Berry and achieve the instant invention. Maltzhan teaches the genus of both of the species being claimed in claims 4 and 19. One of the diseases that Maltzhan motivates treating is graft versus host disease which is discussed above. One would rely on the teachings to treat graft versus host disease since it provides specific embodiments to treat this disease (claim 1, example 77). One would rely on a teaching such as of Berry’s to select specific species belonging to this genus taught by Maltzhan and achieve the instant invention with a reasonable expectation of success. 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 14 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16, 18 and 20 of copending Application No. 16/838,046 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 8, 14 and 18 are obviated by claims 15-16, 18 and 20 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. Absent evidence of the contrary, the instant limitation of Clostridium seq 176 is met by the reference application’s Clostridium species limitations provided in claim 16. Additionally, it is interpreted such that the reference application’s teaching of method of improving brain health would lead to an altered gut microbiome in a subject under normal operation. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Rejections
Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for to “treating a disease or condition related to low butyrate levels”, does not reasonably provide enablement for “treating or preventing a disease or condition”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In the instant case, the specification provides results for increasing the levels of butyrate (Figs 1-9). There is no evidence of treatment or prevention of any disease or condition. If an applicant has disclosed a specific and substantial utility for an invention and provided a credible basis supporting that utility, that fact alone does not provide a basis for concluding that the claims comply with all the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. For example, if an applicant has claimed a process of treating a certain disease condition with a certain compound and provided a credible basis for asserting that the compound is useful in that regard, but to actually practice the invention as claimed a person skilled in the relevant art would have to engage in an undue amount of experimentation, the claim may be defective under 35 U.S.C. 112 (MPEP 2164.07). Researchers such as Ava K. Kiser et al (Management of Diseases Without Current Treatment Options Something Can Be Done, JAMA. 2009 Apr 22; 301(16): 1708–1709) disclose that “After being diagnosed with a disabling, chronic disease, such as some retinal diseases and neurodegenerative diseases, there is nothing more disheartening than for the patient to hear that nothing can be done to treat it. Tragically, some diseases still lack a medical treatment to slow, stop, or reverse their course” (page 1). Thus, it is abundantly clear from the literature that merely showing an increase in butyrate levels does not enable “treating or preventing a disease or condition” without undue experimentation. Additionally, “prevention” of “a disease or condition related to low butyrate levels” is also not enabled. Diseases related to low butyrate levels include but not limited to Leaky gut, chronic diarrhea, IBS, and Crohn’s disease (Thomas Wnorowski, Comprehensive Guide to Butyrate: What it is, Benefits, Side Effects, & More, publication date: 06/10/2020). Taking, Crohn’s disease as an example, Cleveland Clinic (Cleveland Clinic, Crohn’s Disease: Symptoms, Causes, Management & Treatment, downloaded in 10/07/2022) provides the evidence that “There’s no way to prevent Crohn’s disease.” (page 8). 
Thus, based on the information for the state of the art from Cleveland Clinic and the lack of experiments in the instant specification, a person of ordinary skill in the art would not successfully carry out “treating or preventing a disease or condition” as well as “treating a disease or condition related to low butyrate levels”. There is undue experimentation required to be provided by the applicant or the current art with evidence of “treating or preventing a disease or condition”. Furthermore, enablement for “prevention” requires a more complete understanding of the etiologies/causes of the condition as well as well-controlled, long term studies to show that the compound/agent/therapy/composition can indeed prevent the condition from occurring over the course of administration.
In order for a person of skill in the art (such as a medical doctor or a biological researcher) to “treat or prevent a disease or condition” or to “prevent a disease or condition related to low butyrate levels”, the person would have to address not only showing improvement of disease symptoms of the disease but also statistically significant differences in controlled clinical trials of healthy people being treated with the instant invention not getting acne compared to a control group.  Thus, one of skill in the art would have to conduct undue experimentation to find whether a composition of the claims “treat or prevent a disease or condition” or to “prevent a disease or condition related to low butyrate levels” due to the unpredictability in the art and the lack of a demonstration of preventing in the instant specification.  Therefore, while “treating a disease or condition related to low butyrate levels” is enabled, “treating or preventing a disease or condition” or “preventing a disease or condition related to low butyrate levels” are not enabled for the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 12-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaolei Ze et al (Ruminococcus bromii is a keystone species for the degradation of resistant starch in the human colon, The ISME Journal (2012) 6, 1535–1543) (Hereinafter Ze) evidenced by Kai Nie et al (Roseburia intestinalis: A Beneficial Gut Organism From the Discoveries in Genus and Species, Frontiers in Cellular and Infection Microbiology, Volume 11, Article 757718, publication date: 11/22/2021) (Hereinafter Nie), also evidence by Jung-Hye Choi et al (Bifidobacterium faecale sp. nov., isolated from human faeces, International Journal of Systematic and Evolutionary Microbiology (2014), 64, 3134–3139) (Hereinafter Choi). 
Regarding claim 1, Ze teaches “Four of the most abundant bacterial species found in the human large intestine … were chosen … Eubacterium rectale and Ruminococcus bromii (Firmicutes), Bacteroides thetaiotaomicron (Bacteroidetes) and Bifidobacterium adolescentis (Actinobacteria).” (page 1537 right column). Thus, Ze provides the evidence that “at least one first bacteria … Ruminococcus bromii” and “at least one second bacteria … Eubacterium rectale” exist in the human colon. Ze then teaches utilization of resistant starch by these bacteria (figure 1). Thus, Ze anticipates the instantly claimed method. The reason is while the instant preamble states “A method of altering the gut microbiome in a subject”, the body of the claim states “administering a composition comprising…”. Under broadest reasonable interpretation, the “administering” step does not have to be via an external method meaning if the compositions are applied/administered endogenously, the prior art anticipates the claimed method. Ze provides evidence of altered microbiome by showing changes in R.bromii and E.rectale (figure 4). To overcome this rejection, the applicant may amend the instant claim by reciting “administering a composition to the subject in need thereof…” rather than just reciting “administering a composition”. 
Regarding claim 2, Ze also teaches “Bifidobacterium adolescentis” (page 1537 right column). 
Regarding claim 4, Ze also teaches Roseburia species (figure 5). Evidentiary reference Nie provides the evidence that “Roseburia intestinalis is an anaerobic, Gram-positive, slightly curved rod-shaped flagellated bacterium that produces butyrate in the colon” (abstract). 
Regarding claim 6, Ze also teaches “corn starch” (page 1536). 
Regarding claim 12, since Ze’s all strains were of human fecal origin (page 1536 left column) and the results are achieved from human fecal samples (figure 6), the subject being a human limitation is met. 
Regarding claim 13, absent evidence of the contrary, upon resistant starch consumption, via utilization by the bacteria, a person would achieve higher concentrations of butyrate as opposed to a control group.
Regarding claims 14 and 18, Ze teaches as discussed above. Ze is anticipatory over this claim as well since, as disclosed above, the method is achieved endogenously, a person with any disease or condition would be inherently achieving the treatment of his/her disease condition upon resistant starch being utilized by the bacteria. 
Regarding claim 19, evidentiary reference Choi provides the evidence that Bifidobacterium faecale sp. is isolated from human faeces (title). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 12-15, and 18-19 are rejected under 35 U.S.C. 101 because the claims are directed to natural phenomena. “A method of altering the gut microbiome in a subject” limitation is achieved via a person consumes resistant starch. It is explained in the above 35 USC § 102 rejection that due to the broadness of “administering a composition”, it is interpreted such that the administering can occur endogenously rather than an administration to the patient or subject. Administering merely means to “dispense or apply”. Ze, Nie and Choi references provide the evidence that the instantly claimed bacterial strains are naturally occurring in the human colon. Thus, upon consuming resistant starch (natural compounds such as a corn product), the instantly claimed methods are naturally achieved. Regarding “a method of treating disease” limitations, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” (MPEP 2112.02 I). A person with any disease or condition would be inherently achieving the treatment of his/her disease condition upon resistant starch being utilized by the bacteria. To overcome this rejection, the applicant may amend the instant claim by reciting “administering a composition to the subject in need thereof…” rather than the recitation of “administering a composition” in the body of the claim, which does not direct one to the subject of the preamble.  
Response to Arguments
Applicant’s arguments filed on 09/21/2022 will be addressed. 
Applicant argues the following:
“In response to applicants' prior arguments, the Examiner states: 
While the instant specification discloses data regarding increasing butyrate levels (Fig 3 showing increase in butyrate levels with increase of R. bromii or seq176), 
Applicant does not disclose evidence of criticality for treating a disease with at 
least one first bacteria... and at least one second bacteria... Without such 
evidence, there is a prima facie case of obviousness established for both Maltzahn 
and Cutcliffe rejections. 
The applicant indicates that they respectfully disagree. The presently claimed invention is directed to specific methods that utilize a combination of specific bacteria and resistant starches. None of the cited references, alone or in combination, teach or suggest the specific combination of first and second bacteria and a resistant starch recited in the presently claimed invention. All of the cited references contemplate a long list of bacteria with no teaching as to why one would pick the specific combination of bacteria recited in the presently claimed invention. In contrast, the present specification provides experimental data identifying the bacteria recited in the presently claimed invention as involved in protection against disease. As described in Example 1 of the specification, only a subset of assayed bacteria are associated with a response to a resistant starch.”
This argument is acknowledged but not found persuasive. Applicant points at instant example 1 and recites “only a subset of assayed bacteria are associated with a response to a resistant starch.” Regarding the bacteria species, Applicant provides data for R. bromii or seq179 (Instant specification page 22 lines 20-22 stating “Increases in either R. bromii or seq176 were each associated with a greater increase in butyrate”) and not for any other species that are instantly claimed.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP 716.02(d)). In the instant case, Applicant does not provide a showing of unexpected results over the entire claimed range since other bacteria species are not supported by the instant specification. Additionally, Applicant provides data against some of the species that fall under instant claim 1 stating “Neither an increase in B. faecalis/adolescentis nor seq100 was associated with a greater increase in butyrate” (instant claim 22 lines 19-20) providing direct evidence that the instant claims are not commensurate in scope with the data. 
Without sufficient objective evidence to support the limitations of instant claim 1, there is a prima facie case of obviousness established for both Maltzahn and Cutcliffe rejections. For example, claim 36 of Cutcliffe allows one to have “any combination” of the probiotics listed in the claim. It is obvious to try different combinations of probiotics listed by the both references with would meet the instant claim limitations. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/A.A./							               Examiner, Art Unit 1613     

/MARK V STEVENS/Primary Examiner, Art Unit 1613